Robinson, J.
(dissenting). This is an appeal from a judgment of $1,500 against defendant on a mere application for hail and other insurance. On July 12, 1917, at Tioga, North Dakota, the plaintiff gave to Gus W. Iverson, a local agent of the defendant, an application for hail and other insurance. It reads, in part:
“I, Robert Wanberg, of Tioga, county of Williams, N. D., hereby make application for insurance to take effect from the day this application is received and accepted, as evidenced by the issuing of a policy thereon at Waseca, Minnesota Agency of the Company.”
The application was duly made to defendant at Waseca, Minnesota. Before the application could possibly arrive at Waseca, the crop was destroyed by hail. Without knowledge of the loss, the company promptly rejected and returned the application with a deposit check sent as premium. Do those facts constitute a cause of action? The plaintiff relies on a statute which reads thus: “Every insurance company engaged in the business of insurance against loss by hail in this state shall be bound, and the insurance shall take effect from and after twenty-four hours from the day and hour the application for such insurance has been taken by the authorized local agent of the company.” The title of the act is “An Act Fixing the Time When Policies of Hail Insurance Shall Take Effect.” The title refers to “The Time When Policies of Hail Insurance Shall Take Effect,” and not to a time when an application for insurance shall ripen into a policy. Hence, under § 61 of the constitution, the act is void because the title does not express the subject of the act; but aside from this defect in the title, the act should not be so construed so as to deny parties the right to make reasonable contracts or to turn into a contract a mere application for a contract. Here the plaintiff made and sent a written application for insurance “to take effect from the day the application is received and accepted,” and not for a policy to become effective within twenty-four hours after the date of the application.
If the statute be so construed as to deny the validity of such a con*376tract, and to impose on defendant a contractual obligation to pay $1,500 when it made no such contract, then the statute does impair the obligation of contracts, and it deprives the defendant of its property without due process of law. It is in no way competent for the lawmakers to say that a mere application for a contract shall itself constitute a contract. But the statute goes still farther; it makes the contract. It declares that within twenty-four hours after an application for insurance is received by a local agent the application shall become a policy of insurance, even though not received by the company. It does not give the company a reasonable time to receive or reject the application, even if it were to have a general office in every city of the state. Surely that is contrary to every principle of law.